748 N.W.2d 853 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Aaron Fletcher LEAPHEART, Defendant-Appellant.
Docket No. 136109. COA No. 276694.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the February 26, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.